Citation Nr: 0014393
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 97-34 417               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for right shoulder disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to February
1949 and from January 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board)
following a July 1997 decision of the Pittsburgh, Pennsylvania,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied the veteran's claim of service connection for
residuals of a right shoulder injury. The Board remanded the
veteran's appeal in June 1999 for further evidentiary development.

FINDING OF FACT

The veteran has right shoulder arthralgia that likely is the result
of an in-service injury.

CONCLUSION OF LAW

The veteran has right shoulder arthralgia that is the result of
injury incurred in military service. 38 U.S.C.A. 1110, 5107 (West
1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a right shoulder disability that
can he attributed to service. Specifically, he has asserts that he
injured his right shoulder in a motor vehicle accident while on
active duty sometime in the autumn of 1950. He reported that, since
that time, he has experienced severe shoulder pain which, among
other things, interferes with his sleep. It is also requested that
the veteran be afforded the benefit of the doubt.

2 -

Service connection is warranted where the evidence of record
establishes that a particular injury or disease resulting in
disability was incurred or aggravated in the line of duty in the
active military service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303(a) (1999). When disease is shown as chronic in
service, or within a presumptive period so as to permit a finding
of service connection, subsequent manifestations of the same
chronic disease at any later date are service connected unless
clearly attributable to intercurrent causes. 38 U.S.C.A. 1101, 1112
(West 1991); 38 C.F.R. 3.303(b), 3.307, 3.309 (1999).

A review of the veteran's service medical records, including May
1950 treatment records from Sheppard Air Force Base, Wichita Falls,
Texas and part of a December 1953 separation examination, reveal no
complaints, diagnoses, or treatment for a right shoulder injury.

At a general medical VA examination that appears to have been
conducted in June 1997, the examining physician reported that the
veteran had a history of a right shoulder fracture in 1950. The
examiner also opined that the veteran was status- post right
shoulder fracture with residual pain. He suggested by his comments
that the trauma was sustained in 1950.

At a June 1997 VA joints examination, the examiner, after noting
the veteran's claim that he injured his right shoulder in 1950,
diagnosed post-traumatic impingement syndrome of the right
shoulder. However, right shoulder x-rays, dated in June 1997,
apparently did not show an old fracture.

VA treatment records, dated from August 1997 to October 1997, were
received by the RO. Treatment records, dated in October 1997,
included the veteran's claim that he had chronic right shoulder
pain because of a "war injury." They also indicated that the
examiner believed that the veteran had chronic right shoulder pain
that was probably due to an old injury.

The veteran testified at a personal hearing at the RO in January
1998. He reported that, in approximately October.1950, while in
Wichita Falls, Texas, he was asleep

3 - 

in the front passenger seat of his car when it collided with
another car. In the accident, his head struck both the front and
side windows, breaking them, and his right shoulder struck the
dashboard. While the car belonged to him, an Airman Beals was
driving it at that time. The veteran indicated that Airman Beals
was not injured. However, he was taken to the base hospital for
treatment. The veteran said that his right shoulder was x-rayed, he
was told his right shoulder was shattered, and he was placed in a
body cast that extended from his waist up to his neck. He wore the
cast for approximately one month. Neither the veteran nor the
driver of the other car had insurance and therefore insurance
claims were not filed. Following the removal of the cast, he did
not undergo follow-up treatment. In fact, his first post-accident
treatment took place in approximately May 1997 at the Erie VA
medical center (VAMC). The veteran also testified that he did not
see a physician earlier, despite right shoulder pain that caused
problems sleeping, because he did not like to see doctors and he
had pain medication from an unrelated back injury that he took to
help relieve his right shoulder pain.

At the personal hearing the veteran submitted copies of two
photographs. The first photograph was of the car that was allegedly
damaged in the 1950 accident. This picture shows an automobile with
its front and right front panel very heavily damaged as well as its
front and right side windows cracked. The second photograph
reportedly shows the veteran and the driver of the car sitting on
a car while in uniform.

In September 1999, the veteran filed a statement with the RO
wherein he reported that it was no longer possible to obtain the
accident report for the 1950 accident because such reports were
only kept by the Texas police for ten years. The veteran also filed
a statement from his brother. The veteran's brother reported that,
in the fall of 1950, his sister had told him that the veteran had
been involved in a motor vehicle accident and that he had injured
his shoulder, but was otherwise okay.

At an October 1999 VA joints examination, the examiner noted the
veteran's claim that he was involved in a motor vehicle accident in
1950 which caused injury to his right shoulder. It was also
reported that, the veteran had been required to wear a

4 -

cast for six weeks following the accident. Next, it was reported
that, since his separation from military service, he had had little
if any pain in his right shoulder and had had no right shoulder
treatment until two years earlier. At that time, he sought
treatment because of right shoulder pain. The clinical impression
was "[p]ost history of a[n] injury to the right shoulder with
secondary mild arthralgia." The examiner also opined that

[i]t is felt that [the] original injury in 1950 has effected and
caused the present shoulder condition. It is noted the [veteran]
has no similar problems referable to the left shoulder with normal
aging and activity wear and tear and thus I feel that the problem
present today is the result of the 1950 occurrence. The occurrence
originally did not cause enough symptomatology to warrant any
medical treatment. The symptoms worsened about two years ago.

Initially, the Board observes that nothing about the evidence of
record contradicts a finding that the veteran indeed experiences a
right shoulder disability, which disability was the result of some
earlier trauma. The question that needs to be resolved is whether
the trauma that led to the shoulder disability was in fact
sustained in service.

As noted above, the record on appeal includes the veteran's
statements that he injured his right shoulder in a motor vehicle
accident while in military service in 1950, his brother's second-
hand account of this accident and injury, photographs of the car
that was allegedly damaged in the accident as well as the veteran
and driver of the car, and opinions from VA physicians that the
veteran's current right shoulder disability arose from the alleged
in-service injury. On the other hand, the record suggests that the
veteran did not require treatment for his right shoulder at the
time, at least none that was documented by the service department,
or for more than a forty-year period following the veteran's
separation from military service.

- 5 -

The veteran's version of events in service is not corroborated by
service department records, but it is corroborated by his brother.
Consequently, resolving reasonable doubt in the veteran's favor on
this point, the Board finds that the veteran was likely involved in
a motor vehicle accident during service that resulted in some
degree of trauma to the right shoulder.

As suspicious as it may appear to a lay person that current
disability would exist following trauma so long ago, especially
trauma that was apparently so minor that no treatment was required
until about 1997, this question is a medical matter which requires
the exercise of medical judgment. To answer this question, the
Board remanded the case to the RO in June 1999. After a review of
the claims file, which review presumably took into account the
absence of complaints or treatment for so many years after the
automobile accident, the examiner indicated that current disability
is indeed the result of the in-service accident. Consequently, the
Board finds that a grant of service connection for right shoulder
arthralgia is warranted.

ORDER

Service connection for right shoulder arthralgia is granted.

MARK F. HALSEY
Member, Board of Veterans' Appeals

6 -



